DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed December 2, 2021 has been entered. Claims 1-3, 6, and 8-16 have been canceled. The remaining claims that are pending, which are claims 4, 5, and 7, have been amended. Those are also all independent claims. 
The applicant’s arguments in the Remarks filed December 2, 2021 have been fully considered. The applicant argues on page 6 under the heading “II. Objection to the Title,” that the title has been amended. This is true and the examiner withdraws the Objection to the title made in the last Detailed Action, which was the Non-Final Rejection mailed September 2, 2021.
The applicant argues on pages 6-7 of the Remarks under the heading “III. Claim Interpretation,” that the claims have been amended and no longer invoke the 35 U.S.C. §112(f) interpretation. This argument is persuasive and the examiner withdraws the U.S.C. §112(f) interpretation made in the last Detailed Action. 
The applicant argues on pages 7 of the Remarks under the heading “IV. Rejection of Claims 4, 5, and 7 under 35 U.S.C § 112,” that the previous rejection under 35 U.S.C. 112(a) made in the last Detailed Action is moot because the claims have either been canceled or amended. This argument is persuasive and the examiner withdraws the U.S.C. § 112(a) interpretation made in the last Detailed Action.
The applicant argues on pages 7 of the Remarks under the heading “V. Rejection of Claims 1, 2, 6, 9, 10, 13, and 16 Over Gupta Under 35 U.S.C § 102,” 
The applicant argues on pages 8 of the Remarks under the heading “VI. Rejection of Claims 3, 11, 12, and 14 Over Cited References Under 35 U.S.C § 103,” that the previous rejection under 35 U.S.C. 102 made in the last Detailed Action is moot because the claims have been canceled. This argument is persuasive and the examiner withdraws the U.S.C. § 103 rejection made in the last Detailed Action.
The applicant states on pages 8-9 of the Remarks under the heading “VII Comments Directed to the Examiner’s Reasons for Allowance,” that the applicant does not necessarily agree with the reasons for allowance of dependent claims made in the last Detailed Action. The applicant’s views along those lines are now on the record. The examiner has no response, except to say that the examiner believes that the reasons for allowance he gave were legally proper. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in via phone message from attorney Michael D’Aurelio on December 20, 2021 at 1:45 pm. 
The amendment is supported by the original disclosure and is therefore not new matter. The specification of the present application, paragraph 0079 and Fig. 10 
The application, with respect to the claims filed December 2, 2021, has been amended as follows:
Claim 4, line 16: Delete the period at the end of the claim and replace it with a comma. Then add one space and then add the word “and”. Then, on a subsequent line, and continuing for however many lines are needed, add:
if the route guidance in a case in which a remaining distance up to a branch point is more than a predetermined distance is the request cause, the course change is regulated.
Claim 5, line 16: Delete the period at the end of the claim and replace it with a comma. Then add one space and then add the word “and”. Then, on a subsequent line, and continuing for however many lines are needed, add: 
if the route guidance in a case in which a remaining distance up to a tollgate of a toll road is more than a predetermined distance is the request cause, the course change is regulated.



Allowable Subject Matter
Claims 4, 5, and 7 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, alone or in combination does not teach at least one of the limitations of each of the pending and allowed claims. 

Regarding claim 4, the claim as amended as described above recites:
A vehicle control apparatus for controlling a vehicle, comprising: 
a controller including at least one processor and at least one storage device and configured to
control traveling of the vehicle including a course change; and 
regulate a plurality of course changes of the vehicle within a predetermined time period, 
wherein regulation of the course changes is changed based on a situation of the vehicle at the time of traveling, 
the situation includes a request cause of the course change, the request cause includes route guidance for guiding the vehicle to a destination under the control of the controller, and 
if the route guidance in a case in which a remaining distance up to a branch point is not more than a predetermined distance is the request cause, the course change is not regulated
“and if the route guidance in a case in which a remaining distance up to a branch point is more than a predetermined distance is the request cause, the course change is regulated, and 
if the route guidance in a case in which a remaining distance up to a branch point is more than a predetermined distance is the request cause, the course change is regulated.

A broad reasonable interpretation of this claim and one that conforms to the specification of the present application, is that the controller “regulate[s] a plurality of course changes” and the “regulation…is changed based on the situation of the vehicle,” which can include “a request cause of the course change.” One request cause can be the “route guidance” system of the vehicle. The controller will NOT regulate a course change “If the route guidance” is the cause of the course change AND the “remaining distance up to a branch point is less than a predetermined distance. For example, when the branch point is coming up very soon, the controller may “not” regulate the course change if the route guidance system says to exit. This might occur because the vehicle does not want to miss the exit and have to take a time-consuming detour, or wait in traffic due to a recent accident. In other words, the system allows a lane change, which is part of a plurality of lane changes, when an exit is very close. 
The prior art of record, alone or in combination, does not recite all of the limitations of the claim.
One close prior art of record is Lee et al. (US2015/0154458 A1). Lee teaches in Fig. 10, allowing multiple lane changes to take an exit. However, the condition upon which the course changes are allowed are not related to the distance to the exit. 

Another close prior art is Rech et al. (US2019/0098471 A1). Rech discloses a system that allows a double lane change (see Fig. 4b, item 4016), but requires a nearby driver’s approval. Rech focuses on V2V communication, and not on the distance to an exit. 
Another close prior art is Maru et al. (US2021/0163011 A1). Maru teaches a navigation unit that determines the necessary distance that a vehicle needs in order to make a multiple lane change in order to exit (see paragraphs 0098 and 0093). In Maru, if the remaining distance up to a branch point is not more than D2 (i.e. if it is less than D2), the regulation unit does not regulate the course change. Rather it allows the double lane change. D2 is the possible travel distance, according to paragraph 0059. But D2 is not predetermined, it depends on the congestion (see paragraph 0091).
Another close prior art is Sumizawa (US2017/0082452 A1). Sumizawa teaches in at least Fig. 8 and paragraphs 0091-0092 allowing or disallowing multiple lane changes at various remaining distances till the course changes must be complete. Yet as is clear from Fig. 8, the higher the number of lanes that need to be changed, and the shorter the 
Another close prior art is Mizoguchi (US2020/0070834 A1). Mizoguchi teaches in Figs. 3, 4, and 6 that if a vehicle needs to merge into another lane, for example because of a “lane regulation zone,” than the vehicle will be allowed to do so, unless the vehicle is within a predetermined distance L6 to the lane regulation zone. In that case, the lane change will be rejected. Then the vehicle will simply have to stop. This in fact teaches away from the present application. In the present application, if a vehicle is within a predetermined distance, the lane change will be permitted. Furthermore, the present application, claims 4 and 5 relate to exiting or moving to a tollgate, which could be considered different from merely changing lanes. 

Regarding claim 5, the claim as amended as described above recites:
A vehicle control apparatus for controlling a vehicle, comprising: 
a controller including at least one processor and at least one storage device and configured to 
control traveling of the vehicle including a course change; and 
regulate a plurality of course changes of the vehicle within a predetermined time period, 
wherein regulation of the course changes is changed based on a situation of the vehicle at the time of traveling, 
the situation includes a request cause of the course change, the request cause includes route guidance for guiding the vehicle to a destination under the control of the controller, and 
if the route guidance in a case in which a remaining distance up to a tollgate of a toll road is not more than a predetermined distance is the request cause, the course change is not regulated, and  
if the route guidance in a case in which a remaining distance up to a tollgate of a toll road is more than a predetermined distance is the request cause, the course change is regulated.
A broad reasonable interpretation of this claim and one that conforms to the specification of the present application, is that the controller “regulate[s] a plurality of course changes” and the “regulation…is changed based on the situation of the vehicle,” which can include “a request cause of the course change.” One request cause can be the “route guidance” system of the vehicle. The controller will NOT regulate a course change “If the route guidance” is caused of the course change AND the “remaining distance up to a tollgate of a toll road is less than a predetermined distance. For example, when tollgate is coming up very soon, the controller may “not” regulate the course change if the route guidance system says to exit. This might occur because the vehicle does not want to miss a tollgate with a short line and have to wait in a long line. In other words, the system allows a lane change, which is part of a plurality of lane changes, when a tollgate is nearby. 

One close prior art is De Silva et al. (US2021/0122374 A1). De Silva teaches in Figs. 3 and 4 and paragraph 0086 a system for determining what toll gate to pass through by determining a cost function of distances to lanes. However, Da Silva does not teach a predetermined distance, or a limit to the number of lanes that the vehicle is willing to cross. 
Other close prior art is the same as that in claim 4, especially Sumizawa, where a toll booth could be interpreted as an exit, an exit to pay a toll. 

Regarding claim 7, the claim recites:
A vehicle control apparatus for controlling a vehicle, comprising: 
a controller including at least one processor and at least one storage device and configured to 
control traveling of the vehicle including a course change; and 
regulate a plurality of course changes of the vehicle within a predetermined time period, 
wherein regulation of the course changes is changed based on a situation of the vehicle at the time of traveling, 
the situation includes a request cause of the course change, 
the request cause can include either one of  
a course change instruction by an occupant, and 
a system request in the view of traveling control of the vehicle by the controller, and 
if the course change instruction [by the occupant] is the request cause, the regulation is stricter than a case in which the system request is the request cause.  
The prior art of record, alone or in combination, does not recite all of the limitations of the claims. 
Gupta et al. (US2017/0080952 A1) teaches a vehicle that can perform passing maneuvers, either autonomous or using a driver to control the vehicle. Yet Gupta does not teach that the first through fourth alerts will be any different, and therefore the regulation of the maneuver will be any different, depending on whether the system side or the occupant is the request cause. 
Another close prior art is Herbach et al. (US2019/0155283 A1), who discloses an autonomous vehicle that can be made to pull over when a fault is detected in the system. Some faults are more severe than others (see paragraph 0089-0091). Depending on the severity level of the fault, multiple lane changes may be permitted (see paragraph 0075). Herbach also teaches that passengers can cause the vehicle to pull over by hitting the “ ‘PULL OVER’ ” button (see paragraph 0062). The demand to pull over from the passenger can also have various severity levels and multiple lane changes may also be permitted in some cases. But Herbach does not teach that a passenger request cause generates a stricter regulation regarding course changes as compared to a system request cause. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665